Title: Board of Admiralty to Abraham Whipple, 24 March 1780
From: Board of Admiralty
To: Whipple, Abraham


March 24th. 1780
Sir
We wrote you the 26th february in answer to your letter of the 7th January, since which we are favoured with yours of the 14th february. In your letter of the 7th. January you request that a quantity of Bread and flour may be sent you from hence, this is not in our power at present to accomplish and if it were the dificulty of Procuring Vessels to transport it together with the probabiltity of its falling into the enemys hands is such that it would be very imprudent at this time to attempt it. We are also informed by the South Carolina Delegates that the State can furnish the Squadron with A Substitute for those Articles
The Board have an high opinion of your Zeal for the Service of your Country and doubt not your exerting it on every Occasion relying on your prudence and Oeconomy, We are
Sir Your very Hble servants    By Order
John Brown Secy
